DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 63/031,298 63/047,084 63/066,507 63/143,546, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure provided in the above provisional applications do not provide support for “one or more processing modules operably coupled to the plurality of sets of optical sensors and the memory and configured to execute the operational instructions to process a first set of optical sensor output signals of the plurality of sets of optical sensor output signals to determine a contribution of the incident light passing through a first filter of the plurality of filters that services a first set of the plurality of sets of optical sensors and to substantially remove any contribution of the incident light passing through any filter of the plurality of filters that is adjacent to the first filter of the plurality of filters.” of claim 1 and “processing the set of optical sensor output signals to determine a contribution of light passing through an optical filter of the optical filter array associated with the set of optical sensors; and substantially removing any contribution of light passing through any optical filter of the optical filter array that is adjacent to the optical filter of the optical filter array that is associated with the set of optical sensor output signals” of claim 10.
Therefore, the application is given the priority date of 05/4/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“one or more processing modules operably coupled to the plurality of sets of optical sensors and the memory and configured to execute the operational instructions to process a first set of optical sensor output signals of the plurality of sets of optical sensor output signals to determine a contribution of the incident light passing through a first filter of the plurality of filters that services a first set of the plurality of sets of optical sensors and to substantially remove any contribution of the incident light passing through any filter of the plurality of filters that is adjacent to the first filter of the plurality of filters.” in claim 1. NOTE: modules is the nonce term combined with functional language without structural language capable of performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim provides for “one or more processing modules” (see claim interpretation above), but the specification does not provide the structure for this unit to perform the claimed function.  There is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.
Regarding claims 2-9, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As disclosed above, claims 1-9 are indefinite for failure to disclose adequate structure in the specification.  Because there is inadequate disclosure of the claimed invention, the inventor has also not provided sufficient disclosure to show possession of the invention.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kalevo et al. US Pub. No. 2003/0091232.
Regarding claims 1 and 10, A sensor system (Figures 1 and 5), comprising: 
a plurality of filters implemented within an integrated circuit, wherein each filter of the plurality of filters is configured to pass a target wavelength range of light (Figure 1; paragraph 3); 
a plurality of sets of optical sensors also implemented within the integrated circuit, wherein each set of optical sensors includes a corresponding plurality of optical sensors, and each filter of the plurality of filters is associated with a corresponding set of the plurality of sets of optical sensors (Figure 1; paragraph 3; claim 9 “a sensor array having a Bayer matrix disposed thereon”), 
wherein, based on incident light passing through the plurality of filters, the plurality of sets of optical sensors are configured to generate a plurality of sets of optical sensor output signals such that each optical sensor is configured to generate a corresponding optical sensor output signal of the plurality of a set of optical sensor output signals (Figure 5; paragraph 3; claim 9 “sensor array”; the sensor array outputs a plurality of signals associated with each filter of the Bayer filter); 
memory that stores operational instructions (paragraph 36; Figure 5; a computer has memory with the computer program stored on); and 
one or more processing modules operably coupled to the plurality of sets of optical sensors and the memory and configured to execute the operational instructions to process a first set of optical sensor output signals of the plurality of sets of optical sensor output signals to determine a contribution of the incident light passing through a first filter of the plurality of filters that services a first set of the plurality of sets of optical sensors and to substantially remove any contribution of the incident light passing through any filter of the plurality of filters that is adjacent to the first filter of the plurality of filters (paragraph 45 “The computer program comprises an algorithm for noise filtering the first color component using pixel values of the first color component for providing a noise-filtered first color component having filtered pixel values at the plurality of first pixel locations, wherein information indicative of a difference in pixel values of the second color component at the second pixel locations adjacent to at least one first pixel location is used to adjust at least one of the filter parameters of the noise filter for providing the filtered pixel value of said at least one first pixel location.” Said another away the computer program adjusts and compensates the pixel value by considering adjacent pixels.).
Regarding claims 2 and 11, wherein the first set of the plurality of sets of optical sensors is arranged in an array of optical sensors (claim 9).
Regarding claims 3 and 12, wherein the array of optical sensors has a respective 4 sides, wherein each optical filter adjacent to a side of the array of optical sensors is configured to pass a different target wavelength range of light (Figure 1; paragraph 3).
Regarding claims 4 and 13, wherein the first set of optical sensors is arranged in at least one of a 2X2 array, a 3X3 array, a 4X4 array and a 5X5 array (Figure 1; paragraph 3).
Regarding claims 5 and 14, wherein the one or more processing modules is further configured to execute the operational instructions to: process a spectral content of the first set of optical sensor output signals to identify spectral content that is not contributed by the first filter of the plurality of filters that services the first set of optical sensors of the plurality of sets of optical sensors; and remove at least a portion of the spectral content that is not contributed by the first filter of the plurality of filters (paragraph 45).
Regarding claims 6 and 15, wherein a spectral content of the first set of optical sensor output signals includes spectral content from each optical sensor of the first set of the plurality of sets of optical sensors (paragraph 3, claim 9; paragraph 45).
Regarding claims 7 and 16, wherein the operational instructions include a spectral correction algorithm, wherein the spectral correction algorithm is adapted to process a spectral content of the first set of optical sensor output signals to determine the contribution of the incident light passing through any filter of the plurality of filters that is adjacent to the first filter of the plurality of filters and remove the contribution of the incident light passing through any other filter of the plurality of filters that is adjacent to the first filter of the plurality of filters (paragraph 45; the computer program is the algorithm for noise filtering).
Regarding claims 8 and 17, wherein the spectral correction algorithm is based on at least one of a matrix multiplication, a linear algorithm, a non-linear algorithm and a neural network- based algorithm (paragraph 45 “algorithm”).
Regarding claims 9 and 18, wherein the one or more processing modules are further configured to execute the operational instructions to process optical sensor output signals from one or more optical sensors in another set of optical sensors, wherein the another set of optical sensors is adjacent to the set of optical sensors; and based on the processed optical sensor output signals from the one or more optical sensors in another set of optical sensors, facilitate removal of a contribution of the incident light passing through an optical filter associated with the another set of optical sensors (paragraph 45; Figure 5 and 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210239528 A1 teaches a plurality of sensors are overlaid with a single filter
US 20170339353 A1 teaches algorithms for correcting crosstalk paragraph 65
US 20090252411 A1 teaches a demosaicing algorithm which reduces contributions from neighboring pixels paragraph 92
US 20100140461 A1 teaches a single sensor having a plurality of filters overlaid on the single sensor.
US 20210072081 A1 teaches a deep learning neural network for accounting for the angle of incidence of the light source
US 20170374306 A1 teaches algorithms for correcting cross talk (paragraph 36).
US 20080130031 A1 teaches algorithms for correcting crosstalk paragraph 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877